Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “the RRC connection reconfiguration response message of Ryoo includes security key information for the new base station but not a check value generated based on a key of the terminal and the access rejection message” (Page 8), the Examiner respectfully disagrees.
The Examiner’s view is that when security is applied to SRB1 (See Ryoo Table 13, Page 19), the security in question is the KgNB, received at the current base station from the previous base station.  (see for Example Page 20 [0291])  The Examiner views the application of the security (KgNB) to MSG4 on SRB1 to be equivalent to a check value generated based on the key (i.e. KgNB) and the access rejection message.  (i.e. MSG4, see Page 20 [0297])  As can be seen in the newly cited Ingale et al. reference, if the integrity check failure for a message on SRB1 fails, the UE discards the PDU.  (Ingale [0038-0042])  
Accordingly, the Examiner respectfully disagrees with the Applicant’s assertion regarding the teachings of Ryoo.  
In response to the Applicant’s arguments regarding claims 5 and 11 (Pages 8-10), the Examiner respectfully disagrees.  
The Examiner’s view is that when security is applied to SRB1 (See Ryoo Table 13, Page 19), the security in question is the KgNB, received at the current base station from the previous base station.  (see for Example Page 20 [0291])  The Examiner views the application of the security (KgNB) to MSG4 on SRB1 to be equivalent to a check value i.e. KgNB) and the access rejection message.  (i.e. MSG4, see Page 20 [0297])  
With respect to the Applicant’s argument that Ryoo does not teach “determining, by the terminal, another check value according to the key and the access rejection message” (Pages 9-10), the Examiner respectfully disagrees.  
The Examiner’s view is that since the terminal can successfully decode MSG4 on SRB1 that has had security applied to it by the base station using the security key from the previous base station (see Page 20 [0289, 0290 and 0297]) by using the KgNB, the terminal has effectively determined another check value according to the key and the access rejection message by determining the validity of the access rejection message.  
When the decoding is a success or fails (as seen in Jobst), it is well known within the art that the message can be trusted or cannot be trusted (due to the error).  (Jobst Col. 11 lines 44-59)
At issue, “check value” is currently quite broad.  Perhaps a better way forward would include how the “check value” is being calculated, thereby potentially utilizing the claimed key and the contents of the access message in a specific manner?

/Matthew C Sams/           Primary Examiner, Art Unit 2646